 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                               EASTERN DISTRICT OF CALIFORNIA
 8

 9   DAVID WILLIAMS,                              Case No. 1:21-cv-00203-NONE-EPG
                                                  (PC)
10                  Plaintiff,
11          v.                                    ORDER RE: DOCUMENTS
                                                  WITHHELD ON THE BASIS OF THE
12                                                OFFICIAL INFORMATION
     C. RASEY,                                    PRIVILEGE
13
                   Defendant.
14

15
             David Williams (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16
     pauperis in this civil rights action. This case proceeds on Plaintiff’s original complaint (ECF
17
     No. 1), on Plaintiff’s Eighth Amendment excessive force and First Amendment retaliation
18
     claims against Defendant Casey (ECF No. 8, at p. 5). Plaintiff’s complaint generally alleges
19
     that, on July 30, 2019, Defendant C. Rasey struck Plaintiff in his stomach, causing severe pain.
20
     Defendant Rasey assaulted Plaintiff because he filed a grievance against her colleagues.
21
             Based on information provided in Defendant Rasey’s scheduling conference statement,
22
     (ECF No. 21), the Court ordered the parties to produce or provide to the Court for in camera
23
     review any witness statements and evidence gathered as part of this investigation. (ECF No. 24,
24
     at p. 2-3).
25
             On June 8, 2021, Defendant Rasey complied with the Court’s order and submitted the
26
     documents for in camera review. (ECF No. 25). Defendant Rasey included an explanation for
27
     her claim that the documents should be withheld under the official information privilege. She
28


                                                     1
 1   also included a declaration from J. Barba. (Id.). Defendant also provided proposed redacted
 2   versions of the same documents, which redacted certain particularly sensitive and confidential
 3   information.
 4           The “common law governmental privilege (encompassing and referred to sometimes as
 5   the official or state secret privilege) . . . is only a qualified privilege, contingent upon the
 6   competing interests of the requesting litigant and subject to disclosure. . . .” Kerr v. U.S. Dist.
 7   Ct. for N. Dist. of Cal., 511 F.2d 192, 198 (9th Cir. 1975) (internal citations omitted). The
 8   Ninth Circuit has since followed Kerr in requiring in camera review and a balancing of
 9   interests in ruling on the government’s claim of the official information privilege. See, e.g.,
10   Breed v. U.S. Dist. Ct. for N. Dist. of Cal., 542 F.2d 1114, 1116 (9th Cir. 1976) (“[A]s required
11   by Kerr, we recognize ‘that in camera review is a highly appropriate and useful means of
12   dealing with claims of governmental privilege.’”) (quoting Kerr v. U. S. Dist. Ct. for N. Dist. of
13   Cal., 426 U.S. 394, 406 (1976)); Sanchez v. City of Santa Ana, 936 F.2d 1027, 1033-34 (9th
14   Cir. 1990), as amended on denial of reh'g (Feb. 27, 1991), as amended on denial of reh’g (May
15   24, 1991) (“Government personnel files are considered official information. To determine
16   whether the information sought is privileged, courts must weigh the potential benefits of
17   disclosure against the potential disadvantages. If the latter is greater, the privilege bars
18   discovery.”) (internal citations omitted).
19           With these legal standards in mind, the Court has conducted an in camera review of the
20   documents withheld under the official information privilege.
21           The Court holds that the following documents or portions of documents should be
22   produced in redacted form because the potential benefits of disclosure outweigh the potential
23   disadvantages.
24           •   DEF 0486
25           •   DEF 0487
26           •   DEF 0488
27           •   DEF 0491
28           •   DEF 0492

                                                        2
 1           •   DEF 0497
 2           •   DEF 499-500. However, Defendants may redact the conclusion paragraph of this
 3               document, which does not include any witness statements or factual information.
 4           These documents include statements from Plaintiff and Defendant about the central
 5   issue in this lawsuit, i.e., whether Defendant Rasey struck Plaintiff. They also include the
 6   statement of another witness.
 7           The Court holds that the remaining documents and redactions may be withheld under
 8   the official information privilege. The Court believes that the benefits of disclosure in terms of
 9   relevance to this lawsuit are outweighed by the potential disadvantages regarding
10   confidentiality and security.
11           For the foregoing reasons, it is ordered that, within thirty days of the date of service of
12   this order, Defendant Rasey shall produce to Plaintiff the documents listed above in redacted
13   form.
14           Defendant Rasey is permitted to withhold the remaining documents under the official
15   information privilege.
16
     IT IS SO ORDERED.
17

18
        Dated:     June 22, 2021                                 /s/
19                                                         UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25

26

27

28


                                                       3
